Notice of Pre-AIA  or AIA  Status
	Claims 1, 5-14, 16-17, and 23-29 have been examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 1, 5-14, 16-17, and 23-29 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1, 5-14, 16-17, and 23-29 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Markowetz, Probabilistic Models for Gene Silencing Data, Doctoral Thesis, Free University Berlin, 2005, pp. 1-94 fails to expressly teach:
	Claim 1’s "...perturbation is a pharmaceutical composition..."
	Claim 1’s "...distribution of marginal probabilities for a corresponding child node..."

	Claim 1’s "...two or more nodes in each respective directed..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 24. Specifically, the closest prior art of Markowetz fails to expressly teach:
	Claim 24’s "...perturbation is a pharmaceutical composition..."
	Claim 24’s "...distribution of marginal probabilities for a corresponding child node..."
	Claim 24’s "...each causal relationship includes a parent node that is causal for a child node..."
	Claim 24’s "...two or more nodes in each respective directed..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 27. Specifically, the closest prior art of Markowetz fails to expressly teach:
	Claim 27’s "...perturbation is a pharmaceutical composition..."

	Claim 27’s "...each causal relationship includes a parent node that is causal for a child node..."
	Claim 27’s "...two or more nodes in each respective directed..."

	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.

Relevant Art
	Art that is relevant to this action, but not cited is the following:

	Lai (Patent Number: 7,627,537 B2; Dated: 01 DEC 2009; Class: 706; Subclass: 012; CPC: G06N 5/00)

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

		If you need to send an Official facsimile transmission, please send it to (571) 273-8300.

		If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
19 FEB 2021